Patent for invention relating to reinforced concrete revetment. Findings of fact and opinion March Y, 1938; plaintiff entitled to recover. Judgment on accounting, opinion February Y, 1944; plaintiff’s motion for new trial allowed in part and overruled in part May 1, 1944, and defendant’s motion for new trial overruled; and conclusion of law filed February Y, 1944, amended.
Defendant’s motion, filed June 13, 1944, for extension of time under Rule 99 (b) of the Court of Claims, allowed June 13,1944.
Defendant’s petition for appeal to the Supreme Court filed July 26,1944.
Defendant’s petition for writ of certiorari filed in the Supreme Court September 2,1944.
On November 20,1944, the following opinion was rendered '.by the Supreme Court:
Per curiam: The appeal is dismissed for want of jurisdiction. Act of December 17, 1930; Colgate v. United States, 280 U. S. 43; Assiniboine Indian Tribe v. United States, 292 U. S. 606. Cf. United States v. Goltra, 312 U. S. 203, 204, n. 1. The petition for writ of certiorari is denied for the reason that application therefor was not made within the time provided by law. Act of December 17, 1930.
The concluding paragraph of the Act of December 1Y, 1930 <(46 Stat. 19Y0), is as follows:
Either party may appeal to the Supreme Court of the United States upon any such question where appeals now lie in other cases, arising during the progress of the hearing of said claim, and from any judgment in said case, at any time within ninety days after the rendition thereof; and any judgment rendered in favor of the claimants shall be paid in the same manner as other judgments of said Court of Claims.
See Title 28, section 288, U. S. Code; Rule 99, 99 (a) of the Court of Claims; and Rule 41 of the Supreme Court as .amended March 25,1940.